mo DN HD OF FSF WO NY FR

YN NM NN NN NY BB RB BB eB Re eB ee
SI A GQ 8B OH & SBS © ON A GD BB oO BH KF DG

 

 

Daniel J. Berman, Esq.

Berman O’Connor & Mann

Suite 503, Bank of Guam Building
111 Chalan Santo Papa

Hagatna, Guam 96910

Telephone: (671) 477-2778
Facsimile: (671) 477-4366

Attorneys for Plaintiffs
IN THE DISTRICT COURT OF GUAM

EUSEBIO V. JACOB and MARTA A. JACOB, CIVIL CASE NO. 19-00108
Plaintiffs,
vs.

STIPULATION FOR DISMISSAL

1) PLASTICS ENGINEERING COMPANY WITH PREJUDICE OF ALL OF

(PLENCO), a Wisconsin corporation; and PLAINTIFFS’ CLAIMS ASSERTED

AGAINST DEFENDANT PLASTICS

2) ROCKWELL AUTOMATION, INC., ENGINEERING COMPANY

Individually and as successor by mergerto | (PLENCO)
ALLEN-BRADLEY COMPANY, LLC and as
successor-in-interest to ROSTONE
CORPORATION, a Delaware corporation,

Defendants.

 

 

IT IS HEREBY STIPULATED, by and between SCOTT RYAN LAITAN JACOB, as
Executor of the Estate of EUSEBIO VELASCO JACOB, Deceased and MARTA A. JACOB
(hereinafter “Plaintiffs”) and Defendant PLASTICS ENGINEERING COMPANY (hereinafter
“PLENCO”), by and through their undersigned counsel, and pursuant to Rule 41 (a)(1)(A)(ii)
and 41(c) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Practice
for the District Court of Guam, that any and all claims stated in Plaintiffs’ Complaint, filed on
June 20, 2019 (Dkt 1) and any amendments thereto, asserted against Defendant PLENCO are

hereby dismissed with prejudice, with each party to bear their/its own costs and attorneys’ fees.

Case 1:19-cv-00108 Document 16 Filed 01/22/20 Page 1 of 2

 
o @O2 NN DR oO B® WO PO HB

N N NN NM NN NM BB BRB RB Re ee
SN FO FP O NO FB GBS © © NY DA wT BB WO NR HR OS

 

 

Stipulation For Dismissal With Prejudice Of All Of Plaintiffs’ Claims Asserted Against Defendant Plastics

Engineering Company (PLENCO)

IT IS FURTHER STIPULATED that any and all cross-claims asserted by PLENCO are

hereby dismissed with prejudice, each party to bear its/their own costs and attorneys’ fees.

No trial was set in this matter.

2°*&@- ZO

Dated:

Avi LB

 

Daniel J. Berman, Esq.

Berman O’Connor & Mann

111 W Chalan Santo Papa, Suite 503
Hagatna, Guam 96910

Email: djberman@pacificlawyers.law
Attorneys oe Plaintiffs

 

Dated: / ~

 

 

vin J Fowler, Esq.

Fowler & Visosky LLP

Suite 210 Orlean Pacific Plaza

865 South Marine Corps Drive

Tamuning, Guam 96913

Email: fowler@guamlawoffice.com
Attorneys for Defendant Plastics Engineering
Company (PLENCO)

APPROVED AND SO ORDERED:

DATED:

 

Case 1:19-cv-00108 Document 16 Filed 01/22/20 Page 2 of 2

 
